Proceeding pursuant to CPLR article 78 (transferred to this court by order of *896the Supreme Court, entered in Ulster County), to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Insofar as the finding of guilt was not based on any confidential information, petitioner’s claims concerning the necessity of assessing the reliability of any such information lack merit (cf., Matter of Nelson v Coughlin, 148 AD2d 779). Furthermore, the record reveals no basis for petitioner’s contention that the employee assistance he received was inadequate, and in any event petitioner has failed to establish any prejudice resulting from his not having received the revised rule book and the log of cell searches (see, Matter of Serrano v Coughlin, 152 AD2d 790). Petitioner’s remaining contentions have been considered and found to be without merit.
Determination confirmed, and petition dismissed, without costs. Mahoney, P. J., Casey, Weiss, Yesawich, Jr., and Levine, JJ., concur.